Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 11, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghoneim et al., US 5,025,882 A.

Regarding claim 1, Ghoneim teaches a method, comprising: 
detecting (Ghoneim, see at least col. 5 ln. 2-5 which states “From the measured values of wheel speed, various wheel state variables are computed at step 92. These wheel state variables include the slip of each of the driven wheels. In this embodiment, slip of each wheel is determined in accord with the expression (.omega..sub.v -.omega..sub.d)/.omega..sub.d where .omega..sub.d is the speed of the driven wheel and .omega..sub.V is the speed of the vehicle as represented by the speed of a hypothetically unbraked wheel. In one embodiment, .omega..sub.v may be represented by the speed of the undriven wheel on the same side of the vehicle as the wheel whose slip is being determined.”)  a plurality (Ghoneim, see at least col. 7 ln. 5-9 which states “The foregoing steps are continually repeated with each execution of the interrupt routine of FIG. 4 to maintain the position of the throttle blade 34 equal to the operator commanded throttle position.”) of traction control events for a vehicle in which the vehicle loses traction with a road surface at each traction control event; (Ghoneim, see at least col. 5 ln. 14-20 which states “Generally, as the wheel slip exceeds the desired value .lambda..sup.* at which the tractive force is a maximum, the tractive force begins to decrease and wheel slip rapidly increases. In order to prevent large excursions in wheel slip, a rapid reduction in engine torque is required. This condition is sensed at step 122 which determines whether or not the magnitude of the slip is increasing.”) and 
in response to detecting the plurality of traction control events, incrementally derating a torque applied to a powertrain of the vehicle for a subsequent traction control event relative to a previous traction control event. (Ghoneim, see at least col. 7 ln. 14-18 which states “Generally, as the wheel slip exceeds the desired value .lambda..sup.* at which the tractive force is a maximum, the tractive force begins to decrease and wheel slip rapidly increases. In order to prevent large excursions in wheel slip, a rapid reduction in engine torque is required.”)  

Regarding claim 2, Ghoneim teaches a method, wherein detecting the traction control event includes interpreting a signal from a traction control system of the vehicle indicative of a loss of traction. (Ghoneim, see at least col. 3 ln. 10-15 which states “To sense the slip condition of the driven wheels, the controller 36 monitors the wheel speeds of the left and right driven wheels 10 and 12 via speed sensors 46 and 48 and the wheel speeds of the left and right undriven wheels 14 and 16 via speed sensors 50 and 52.”)  

Regarding claim 3, Ghoneim teaches a method, wherein the traction control system is an anti-lock brake system of the vehicle. (Ghoneim, see at least col. 3 ln. 16-20 which states “If the controller 36 detects an excessive slip condition, the actuators 24 and 26 are operated via actuator controllers 54 for braking the left, right or both of the driven wheels 10 and 12 experiencing an excessive slipping condition to limit the slipping condition.”)

Regarding claim 4, Ghoneim teaches a method, wherein derating the torque further includes one of derating a negative braking torque and derating a positive drive torque. (Ghoneim, see at least col. 3 ln. 16-20 which states “If the controller 36 detects an excessive slip condition, the actuators 24 and 26 are operated via actuator controllers 54 for braking the left, right or both of the driven wheels 10 and 12 experiencing an excessive slipping condition to limit the slipping condition.”)

Regarding claim 10, Ghoneim teaches an apparatus, comprising: 
a controller configured to receive a traction control event signal indicating a loss of traction for a vehicle, (Ghoneim, see at least col. 5 ln. 14-20 which states “Generally, as the wheel slip exceeds the desired value .lambda..sup.* at which the tractive force is a maximum, the tractive force begins to decrease and wheel slip rapidly increases. In order to prevent large excursions in wheel slip, a rapid reduction in engine torque is required. This condition is sensed at step 122 which determines whether or not the magnitude of the slip is increasing.”)
wherein the controller is further configured to incrementally derate a torque applied to a powertrain of the vehicle relative to a torque derate for a previous traction control event in response to the traction control event signal. (Ghoneim, see at least col. 7 ln. 14-18 which states “Generally, as the wheel slip exceeds the desired value .lambda..sup.* at which the tractive force is a maximum, the tractive force begins to decrease and wheel slip rapidly increases. In order to prevent large excursions in wheel slip, a rapid reduction in engine torque is required.”)  

Regarding claim 16, Ghoneim teaches system, comprising: 
a powertrain including at least one of an internal combustion engine and an electrical device, (Ghoneim, see at least col. 2 ln. 42 which states “The vehicle includes an internal combustion engine” ) the powertrain being connected to a plurality of wheels and a traction control system; (Ghoneim, see at least Fig. 1) and 
a controller in communication the traction control system and at least one of the engine and the electrical device, the controller configured to receive a traction control event signal from the traction control system indicating a loss of traction of the wheels, (Ghoneim, see at least col. 5 ln. 14-20 which states “Generally, as the wheel slip exceeds the desired value .lambda..sup.* at which the tractive force is a maximum, the tractive force begins to decrease and wheel slip rapidly increases. In order to prevent large excursions in wheel slip, a rapid reduction in engine torque is required. This condition is sensed at step 122 which determines whether or not the magnitude of the slip is increasing.”)
the controller further configured to incrementally derate a torque applied to the powertrain relative to a torque derate for a previous traction control event in response to the traction control event signal. (Ghoneim, see at least col. 7 ln. 14-18 which states “Generally, as the wheel slip exceeds the desired value .lambda..sup.* at which the tractive force is a maximum, the tractive force begins to decrease and wheel slip rapidly increases. In order to prevent large excursions in wheel slip, a rapid reduction in engine torque is required.”)  

Regarding claim 17, Ghoneim teaches system, wherein the electrical device is operably coupled to an electrical energy storage device.  Ghoneim teaches a vehicle with a controller.  Vehicles routinely utilize battery power to operate electrical devices for computing, such as a controller.  Because Ghoneim teaches a controller (electrical device) that would utilize a battery (electrical energy storage device) this claim limitation is not of patentable distinction.  

Regarding claim 18, Ghoneim teaches system, wherein the torque derate is a negative torque. (Ghoneim, see at least col. 3 ln. 16-20 which states “If the controller 36 detects an excessive slip condition, the actuators 24 and 26 are operated via actuator controllers 54 for braking the left, right or both of the driven wheels 10 and 12 experiencing an excessive slipping condition to limit the slipping condition.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghoneim et al., US 5,025,882 A in view of Brooks et al., US 5,492,192 A. 

Regarding claim 5, Ghoneim teaches a method. Ghoneim does not specifically teach the following.  However, Brooks teaches wherein derating the torque further includes limiting the negative braking torque applied by regenerative braking. (Brooks, see at least col. 10 ln. 24-30 which states “This negative torque request, shown by trace 210, between times t.sub.2 and t.sub.3 is interpreted by the motor inverter 144 as a request for regenerative braking.”) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to Ghoneim with those of Brooks as both teach vehicles with traction control systems that control drive torque delivered by the vehicle drive wheels to limit the drive torque to an amount at which the vehicle drive wheels have traction on the driving surface as well as to use a known technique to improve similar devices and methods.

Regarding claim 11, Ghoneim teaches an apparatus. Ghoneim does not specifically teach the following.  However, Brooks teaches wherein the controller is configured to incrementally derate a negative braking torque applied by a regenerative braking system. (Brooks, see at least col. 10 ln. 24-30 which states “This negative torque request, shown by trace 210, between times t.sub.2 and t.sub.3 is interpreted by the motor inverter 144 as a request for regenerative braking.”) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to Ghoneim with those of Brooks as both teach vehicles with traction control systems that control drive torque delivered by the vehicle drive wheels to limit the drive torque to an amount at which the vehicle drive wheels have traction on the driving surface as well as to use a known technique to improve similar devices and methods.

Allowable Subject Matter
Claims 6-9, 12-15 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668